DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Feb. 11, 2022, and is Allowed. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows: 
Claims 1–20 are pending and examined with Claims 1, 9, and 17 in independent form. This is a first action on the merits.

Allowable Subject Matter
Claims 1–20 are allowed.
Reasons for Allowance 
The following is Examiner’s statement of reasons for allowance:
A double patenting type rejection was considered over the parents, U.S. Pat. No. 10,410,282 and U.S. Pat. No. 11,288,737 [collectively “Parents”]. However at Examiner’s request, Applicant timely filed a Terminal Disclaimer with respect the Parents, which was filed and approved on Aug. 30, 2022.
The claims are eligible under 35 USC § 101. The claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way by the following limitation recited in each and every Independent Claim: “authenticating the client device with a server to allow access to loan information of the user.” MPEP 2106.05(e).
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the priority date for the claims has support to U.S. Pat. No. 10,410,282, filed Sept. 2, 2014, which has support to a provisional application, filed Sept. 12, 2013. The distinguishing claimed features over the prior art and recited in each Independent Claim are: “receiving a historical savings data table comprising average savings amounts of a plurality of potential loan characteristic combinations generated based on historical saving data of a plurality of consumers.”
The prior art references most closely resembling the applicant’s claimed invention are:
Pretell et al. (U.S. Pat. No. 2005/0004860 A1), is pertinent because it discloses a loan advisory method and system that compares one or more currently available loans and recommends the loan or loans with the lowest cost over the time period the user wants to consider. A computer user is prompted for certain loan information such as the purpose of the loan, whether the user currently owns a home, and other financial information such as whether the user has any existing loans and what the user's goal would be. The invention uses real-time credit based rates and actual underwriting rules to determine the lowest cost loans for which a user qualifies.
Thalken (U.S. Pat. No. 2014/0344018), is pertinent because it discloses a customer centric system for predicting the demand for loan refinancing products. The system typically includes a customer profile database storing a plurality of customer profiles reflecting a plurality of hypothetical shopping customers, a loan refinancing product profile database storing a plurality of competing loan refinancing product profiles reflecting a plurality of hypothetical competing loan refinancing products, and a prediction rules module storing a plurality of rules for determining how each hypothetical shopping customer makes a loan refinancing decision.
Metzger, II et al. (U.S. Pat. No. 2011/0213641), is pertinent because it discloses a loan opportunity system configured to analyze loan data and/or population data in order to determine loan opportunities for a lender, such as a credit union. In one embodiment a lender is initially provided with one or more estimated loan opportunity indicators, such as indicators of quantities of loans in a specific geographic region for which the lender can likely offer lower rates.
Non-Patent Literature: McDonald, Daniel J., and Daniel L. Thornton. "A primer on the mortgage market and mortgage finance." REVIEW-FEDERAL RESERVE BANK OF SAINT LOUIS 90, no. 1 (2008): 31, is pertinent because it discloses a primer on mortgage finance.
Nakshatrala et al. (AU Pat. No. 2016/202766 A1), is pertinent because it discloses methods for spend pattern analysis.
Cagan (WO 2006/127295 A2) is pertinent because it discloses a method and apparatus for calculating individual or collective safe scores for properties with loans.
Claims 1–20 are allowed because the references individually and in combination as explained in the discussion of closest prior art of record above, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691